Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al. (US 2020/0336195; hereinafter Hu).

Regarding claim 16, Hu shows a method (Figure 4 shows a method performed in part by a client device.) performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, a reference signal on a downlink beam (Figure 4 and 6; Par. 0038, 0052-0053; noted client device measures reference signals transmitted on a serving downlink (DL) beam by a network device/eNB.); 
generating beam related information for reporting a failure of the downlink beam, in case that a beam failure is detected based on the reference signal (Figure 4 and 6; Par. 0038; 0052-0053; noted client device generates a beam report which indicates a failed DL beam pair link (BPL) based on the measurements performed on the received reference signals.); and 
transmitting, to the base station, the beam related information in an uplink channel (Figure 4; noted client device transmits beam report in an uplink channel to the network device.).
Regarding claim 17, Hu shows wherein, in case that a beam correspondence is satisfied and a plurality of beam pairs are configured for the terminal, the beam related information is transmitted to the base station on a beam of a beam pair (Figures 4 and 6; Par. 0049-0050, 0054; noted the client device 100 may use any available UL BPL to transmit the beam report to the network device 200. For example, the client device 100 may use the currently applied UL BPL corresponding to the currently applied DL BPL for transmitting a DL control channel. The DL BPL and the corresponding UL BPL may be the activated BPLs which are being applied to transmit the DL control channel and the UL control channel, respectively.), 
wherein the beam pair is selected among the plurality of beam pairs by excluding beam pair that includes the downlink beam (Figure 4; Par. 0038, 0049-0050, 0053-0055; noted the client device 100 may use the UL BPL that is corresponding to the most robust DL BPL. This most robust DL BPL maybe the activated BPL used for transmitting the DL control channel. The corresponding UL BPL may be referred to as an anchor UL BPL. The activated/most robust DL BPL may be deduced, for example, based on the measurements 601_1-601_5 and therefore, excludes the failed DL BPL as the failed DL BPL is also determined based on the measurements 601_1-601_5.), and 
wherein the beam related information includes candidate beam information on at least one beam to be monitored by the terminal, and the at least one beam being different from the plurality of beam pairs (Figures 4 and 6; Par. 0053; noted in a non-limiting example, if the second DL BPL out of four DL BPLs has failed, the bitmap may be [0100]. This may indicate the failure of TCI [01]; the serving DL BPLs being TCI [00], TCI [10], [TCI 11], etc. and are still monitored in the following period prior to another beam report.). 
Regarding claim 18, Hu shows wherein the uplink channel includes a resource for a periodic report of a beam measurement result (Par. 0052-0054; noted periodic transmission of beam reports by the client device in Figures 4 and 6.  Resources are available for use by the client for the periodic transmission which includes any available UL BPL to transmit the report and also, the predetermined time periods to transmit the beam reports.), the beam measurement result being associated with at least one of a beam index (Par. 0053; noted the beam report 603 can explicitly indicate the failed DL BPL by, for example, including the ID of the failed DL BPL. Multiple failed DL BPLs may also be detected in the same measurement. In such a case, the beam report 603 may include the IDs of all of the failed DL BPLs as a list. For example, [TCI [01]] indicating the failure of DL BPL 01. Alternatively, the beam report 603 may include a bitmap, and the bitmap may indicate the failed DL BPLs. For example, if the second DL BPL out of four DL BPLs has failed, the bitmap may be [0100]. This may indicate the failure of TCI [01]; the serving DL BPLs being TCI [00], TCI [10], [TCI 11], etc.), a measurement value (Par. 0052-0053; noted DL BPL being indicated as a failed DL BPL in broadest terms is also considered as a measurement value.), or a differential value, and 
wherein the uplink channel includes a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH) (Par. 0049; noted beam report transmitted on either PUCCH or PUSCH.). 
Regarding claim 19, Hu shows wherein the reference signal includes at least one of a channel state information reference signal (CSI-RS) (Figure 4; Par. 0050, 0052; noted reference signals measured by client device includes at least CSI-RS.) or a synchronization signal block (SSB), and wherein the beam related information indicates that the beam failure is detected and includes at least one of a physical random access channel (PRACH) (Figure 4; Par. 0049; noted beam report which includes the failed DL BPL is also reported on the PRACH.) or a scheduling request (SR). 
Regarding claim 20, Hu shows a method performed by a base station (Figure 4 shows a method performed in part by a network device (i.e. eNB).) in a wireless communication system, the method comprising: 
transmitting, to a terminal, a reference signal on a downlink beam (Figure 4 and 6; Par. 0038, 0052-0053; noted reference signals transmitted on a serving downlink (DL) beam by network device/eNB to the client device.); and 
receiving, from the terminal, beam related information in an uplink channel (Figure 4; noted receiving a beam report in an uplink channel by the network device as transmitted by the client device.), 
wherein the beam related information is generated for reporting a failure of the downlink beam, in case that a beam failure is detected based on the reference signal (Figure 4 and 6; Par. 0038; 0052-0053; noted client device generates a beam report which indicates a failed DL beam pair link (BPL) based on the measurements performed on the received reference signals.). 
	Regarding claims 21, 22 and 23, these claims are rejected based on the same reasoning as presented in the rejection of claims 17, 18 and 19, respectively.
Regarding claim 24, Hu shows a terminal (Figure 4 shows a client device.) in a wireless communication system, the terminal comprising: 
a transceiver configured to transmit and receive a signal (Figure 4; Par. 0042, 0060; noted client device includes a transceiver to transmit and receive signals from a network device/eNB.); and 
a controller (Figure 4; Par. 0042, 0060; noted client device includes at least one processor.) configured to: 
receive, from a base station, a reference signal on a downlink beam (Figure 4 and 6; Par. 0038, 0052-0053; noted client device measures reference signals transmitted on a serving downlink (DL) beam by a network device/eNB.); 
generate beam related information for reporting a failure of the downlink beam, in case that a beam failure is detected based on the reference signal (Figure 4 and 6; Par. 0038; 0052-0053; noted client device generates a beam report which indicates a failed DL beam pair link (BPL) based on the measurements performed on the received reference signals.); and 
transmit, to the base station, the beam related information in an uplink channel (Figure 4; noted client device transmits beam report in an uplink channel to the network device.).
	Regarding claims 25, 26 and 27, these claims are rejected based on the same reasoning as presented in the rejection of claims 17, 18 and 19, respectively.
Regarding claim 28, Hu shows a base station (Figure 4 shows a network device/eNB.) in a wireless communication system, the base station comprising: 
a transceiver configured to transmit and receive a signal (Figure 4; Par. 0042, 0060; noted network device includes a transceiver to transmit and receive signals from client device.); and 
a controller (Figure 4; Par. 0042, 0060; noted client device includes at least one processor.) configured to: 
transmit, to a terminal, a reference signal on a downlink beam (Figure 4 and 6; Par. 0038, 0052-0053; noted reference signals transmitted on a serving downlink (DL) beam by network device/eNB to the client device.); and 
receive, from the terminal, beam related information in an uplink channel (Figure 4; noted receiving a beam report in an uplink channel by the network device as transmitted by the client device.), 
wherein the beam related information is generated for reporting a failure of the downlink beam, in case that a beam failure is detected based on the reference signal (Figure 4 and 6; Par. 0038; 0052-0053; noted client device generates a beam report which indicates a failed DL beam pair link (BPL) based on the measurements performed on the received reference signals.). 
Regarding claims 29, 30 and 31, these claims are rejected based on the same reasoning as presented in the rejection of claims 17, 18 and 19, respectively.	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200059398 A1 – relates to WTRU-initiated beam recovery including beam switching and/or beam sweeping.
US 20190149207 A1 - relates generally to the field of mobile communication and, more specifically, to determining when a beam failure of a beam pair link has occurred in a next generation wireless communications network.
US 20190110281 A1 - relate to wireless communication, and more particularly to techniques and apparatuses for using a second link for beam failure recovery of a first link.
US 20190082334 A1 - relates generally to wireless communication systems, and more particularly, to beam failure recovery requests. Embodiments can provide and enable techniques for selecting particular resources to utilize for transmitting a beam failure recovery request..
US 20190053294 A1 - relates to wireless communication networks, and in particular, to recovering from a beam failure between user equipment and a base station.
US 20190052337 A1 - relates to wireless communication networks, and in particular, to recovering from a beam failure between user equipment and a base station..
US 20180367374 A1 - relates to wireless communication networks, and in particular, to recovering from a beam failure between user equipment and a base station..
US 20180279287 A1 - relate generally to wireless communications systems, and more particularly, to switching control beams in multi-link systems using new radio (NR) technology multiple-input multiple-output (MIMO) techniques.
US 20180279284 A1 - relates to a base station, a user equipment (UE), a transmission control method for the base station and a data transmission method for the UE.
US 20180278467 A1 - relates generally to wireless communication, and more specifically to beam failure identification and recovery techniques.
US 20180255607 A1 - relates generally to wireless communication, and more specifically to beam management for connected mode discontinuous reception (C-DRX) operation.
US 20180249526 A1 - relates generally to wireless communications, and more specifically to uplink beam, downlink beam, and radio link monitoring.
US 20180227899 A1 - relate generally to wireless communication, and, more particularly, to beam failure recovery mechanism in a Millimeter Wave (mmW) beamforming system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413